Case 2:20-cv-00731-JPR Document 21 Filed 08/31/20 Page 1 of 2 Page ID #:521



 1
     NICOLA T. HANNA
 2   United States Attorney
 3   DAVID M. HARRIS
     Assistant United States Attorney
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6
     Senior Trial Attorney, Civil Division
 7   LARA A. BRADT, CSBN 289036
           Special Assistant United States Attorney
 8
           Social Security Administration, Region IX
 9         160 Spear Street, Suite 800
           San Francisco, California 94105
10
           Telephone: (415) 977-8921
11         Facsimile: (415) 744-0134
           E-mail: lara.bradt@ssa.gov
12
     Attorneys for Defendant
13
                         UNITED STATES DISTRICT COURT
14
                        CENTRAL DISTRICT OF CALIFORNIA
15
16   MATTHEW TIMOTHY HUFFMAN,                 )   No. 2:20-CV-00731-JPR
17                                            )
           Plaintiff,                         )   JUDGMENT OF VOLUNTARY
18                                            )   REMAND PURSUANT TO
                  v.
19                                            )   SENTENCE FOUR OF 42 U.S.C. §
     ANDREW SAUL,                             )   405(g)
20   Commissioner of Social Security,         )
21                                            )
           Defendant.                         )
22
                                              )
23
24
25
26
           The Court, having approved the parties’ Stipulation to Voluntary Remand
27
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
28
     HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned


                                            -1-
Case 2:20-cv-00731-JPR Document 21 Filed 08/31/20 Page 2 of 2 Page ID #:522



 1   action is remanded to the Commissioner of Social Security for further proceedings
 2   consistent with the Stipulation to Remand.
 3
 4   Date: August 31, 2020                 __________________________
 5                                         HON. JEAN P. ROSENBLUTH
 6                                         UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
